UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4694



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM VANCE HELMS, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-01-17-V)


Submitted:   March 12, 2004                 Decided:   March 30, 2004


Before WILKINSON, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, Charlotte, North Carolina, for Appellant. Robert
J. Conrad, Jr., United States Attorney, C. Nicks Williams,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           William Vance Helms, Jr., appeals his conviction and

sentence for possession of cocaine with intent to distribute, in

violation of 21 U.S.C. § 841(a)(1) (2000), and use and carry of a

firearm in connection with a drug trafficking offense, in violation

of 18 U.S.C. § 924(c) (2000).

           Helms contends that the evidence was insufficient to

establish that he knowingly possessed crack cocaine.            Helms also

contends that the amount of cocaine he purchased was for personal

use, and thus the evidence was insufficient to prove that he

possessed it with intent to distribute.           Finally, Helms asserts

that should this court invalidate the predicate drug trafficking

charge, the corresponding firearm charge should also be overturned.

           The verdict of a jury must be sustained if there is

substantial   evidence,   taking    the    view   most   favorable   to   the

government, to support it.    Glasser v. United States, 315 U.S. 60,

80 (1942).    “[S]ubstantial evidence is evidence that a reasonable

finder of fact could accept as adequate and sufficient to support

a conclusion of a defendant’s guilt beyond a reasonable doubt.”

United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en

banc).   In evaluating the sufficiency of the evidence, this court

does not review the credibility of witnesses and assumes the jury

resolved all contradictions in the testimony for the government.

United States v. Sun, 278 F.3d 302, 313 (4th Cir. 2002).             Viewing


                                   - 2 -
the evidence in a light most favorable to the Government, and

resolving   all   contradictions    in   favor   of   the   Government,   we

conclude that the evidence is sufficient to support the jury’s

finding that Helms in fact possessed crack cocaine with the intent

to distribute.     Glasser, 315 U.S. at 80; Sun, 278 F.3d at 313;

United States v. Fisher, 912 F.2d 728, 730 (4th Cir. 1990).

Accordingly, there is no basis upon which to invalidate the firearm

conviction.     See also United States v. Carter, 300 F.3d 415 (4th

Cir. 2002) (holding that a conviction for the predicate drug

offense was not required to sustain a conviction for the firearm

count).

            Accordingly, we affirm Helms’ sentence and conviction.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 3 -